DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 9, 10, 12, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaya et al. (Publication: US 2014/0300636 A1) in view of Goto et al. (Publication: 2018/0096536 A1) and Choi et al. (Publication: 2018/0201134 A1).

	Regarding claim 1, Miyazaya discloses an information display method in a environment, comprising: obtaining a first coordinate of a first object in the environment ([0040], Fig. 6, information processing device 10 with displaying virtual object method:
[0055], [0084] - The sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center) this obtaining the coordinate can be read on. ); 

calculating a first distance between the first object and the second object according to the first coordinate and the second coordinate ([0080] to [0082]- the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker 
obtaining a sound effect intensity of the second object in the first orientation according to the first distance ([0084], Fig, 9 - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede.) ; and 
a sound effect display instruction corresponding to the first object ([050] to [0050] The display control unit 120 may have a function such as controlling the content of a display screen to be provided to a user. For example, the display control unit 120 may cause the visual marker Mv to be displayed on an optical transmission type HMD. Alternatively, the display control unit 120 may cause a video obtained by superimposing the visual marker Mv on a video obtained by imaging the visual field of a user to be displayed on a video transmission type HMD.
[0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within 
the sound effect display instruction instructing the first terminal to display a sound effect indication pattern using the first object as a center in the environment ([0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the display screen). Then, the visual marker Mv may be displayed on an edge of the visible region until the real object is positioned at substantially right beside the user.
 the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the 
the sound effect indication pattern indicating that the second object exists in a location region ([0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the display screen). Then, the visual marker Mv may be displayed on an edge of the visible region until the real object is positioned at substantially right beside the user.
 the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede.).
Miyazaya does not, however Goto does disclose

first virtual object ([0175] - virtual objects to be displayed by a HMD) ,
second virtual object ( [0175] - virtual objects to be displayed by another HMD);
Transmitting … to a first terminal (([0175], [0177] to [0180] - transmitting virtual objects for shared use of the superimposition parameter between the HMDs for the virtual environment.
convert a first coordinate system of the virtual object into a second coordinate system of a three-dimensional configuration of the real space based on a second superimposition parameter.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya with virtual environment, first virtual object, second virtual object, Transmitting … to a first terminal as taught by Goto. The motivation for doing is to provide high precision information as taught by Goto . 
Miyazaya in view of Goto do not, however Choi does disclose
the pattern indicating that a second object in a predetermined behavior state exists in a location region that is negatively correlated with a sound effect intensity in a first orientation ([0486] As illustrated in FIG. 19A, the processor 270 may control the display unit 251, so that the lower the volume, sound, the greater the virtual distance of each of the multiple display layers 941, 942, and 943. That a greater distance has a lower sound and shorter distance has a higher sound that is negatively corelated.). 

	
Regarding claim 2, Miyazaya in view of Goto and Choi disclose all the limitations of claim 1 including the first terminal.
Miyazaya discloses wherein the sound effect display instruction comprises the sound effect intensity, the sound effect intensity is for instructing the terminal to determine a pattern parameter of the sound effect indication pattern according to the sound effect intensity ([050] to [0050] The display control unit 120 may have a function such as controlling the content of a display screen to be provided to a user. For example, the display control unit 120 may cause the visual marker Mv to be displayed on an optical transmission type HMD. Alternatively, the display control unit 120 may cause a video obtained by superimposing the visual marker Mv on a video obtained by imaging the visual field of a user to be displayed on a video transmission type HMD.
[0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the 
the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. Note that the auditory sense of humans has various characteristics. Therefore, it may be desirable to determine the sound source position so that humans easily recognize the direction and distance of a sound in accordance with the characteristic of the auditory sense of humans so the sound effect intensity of human can heard from a direction. Thus parameter can be read on.), 
and the pattern parameter comprises at least one of a size, an area, an outline width, or a quantity of grains ([050] to [0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined 

Regarding claim 3, Miyazaya in view of Goto and Choi disclose all the limitations of claim 2 including the first terminal.
Miyazaya discloses wherein the at least one of the size, the area, the outline width, or the quantity of grains is positively correlated with the first distance ([0055] Specifically, when the distance between a user position and a virtual position is equal to or longer than a threshold value that may or may not be predetermined, the sound output control unit 130 may bring the sound source position closer to the front of the user than to the virtual position. In addition, when the distance between the user position and the virtual position is shorter than the threshold value, the sound output control unit 130 may move the sound source position from the front of the user to the direction closer to the virtual position that is when one variable tends to decrease as the other variable decreases.).


Miyazaya discloses wherein the sound effect display instruction comprises the predetermined behavior state, and the predetermined behavior state is for instructing the [[first terminal]] to determine a pattern type of the sound effect indication pattern according to the predetermined behavior state ([050] to [0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. Note that the auditory sense of humans has various characteristics. So the parameter comprises the size as in threshold of distance.).

Regarding claim 6, Miyazaya in view of Goto and Choi disclose all the limitations of claim 1 including the first terminal.
Miyazaya discloses obtaining the first coordinate in response to the first object and the second object belonging to different camps ([0055], [0084] - when the distance between a user position and a virtual position is equal to or longer than a threshold 
The sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. ).

Regarding claim 9, Miyazaya in view of Goto and Choi disclose all the limitations of claim 1 including the first terminal.
Miyazaya discloses detecting whether a candidate object in the predetermined behavior state exists in a detection region with the first coordinate as a center of a circle and a predetermined distance as a radius ([0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the 
in response to at least two candidate objects existing in the first orientation in the detection region, calculating a distance from the first object to each of the at least two candidate objects ([0050], [0080] to [0082]- the sound source position of the sound marker Ms may be determined based on a position of the visual marker Mv. In order for a sound to be heard from the direction of the visual marker Mv, the position of the visual marker Mv may simply be set at the sound source position of the sound marker Ms. Note that the auditory sense of humans has various characteristics. Therefore, it may be desirable to determine the sound source position so that humans easily recognize the direction and distance of a sound in accordance with the characteristic of the auditory sense of humans so the sound effect intensity of human can heard from a direction.
The sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the 
determining one of the at least two candidate object to which a distance from the first object being shortest as the second object ([0050], [0080] to [0082] –
T he sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center.).

Regarding claim 10, Miyazaya in view of Goto and Choi disclose all the limitations of claim 9 including the first terminal.
Miyazaya discloses the detection region is entirely located in a display region of the environment ([0086] - the real object is present within the visible region of the user at the time t0, the visual marker Mv may be displayed at the position of the real object in the environment.).

Regarding claim 12, Miyazaya discloses an information display method in a environment, comprising ([0040], Fig. 6, information processing device 10 with displaying virtual object method: )

displaying a sound effect indication pattern in the environment according to the sound effect display instruction using the first object as a center ([0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the display screen). Then, the visual marker Mv may be displayed on an edge of the visible region until the real object is positioned at substantially right beside the user.
 the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the 
wherein the sound effect display instruction is transmitted [[by the server subsequent]] to obtaining the sound effect intensity ([050] to [0050] The display control unit 120 may have a function such as controlling the content of a display screen to be provided to a user. For example, the display control unit 120 may cause the visual marker Mv to be displayed on an optical transmission type HMD. Alternatively, the display control unit 120 may cause a video obtained by superimposing the visual marker Mv on a video obtained by imaging the visual field of a user to be displayed on a video transmission type HMD.
[0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the display screen). Then, the visual marker Mv may be displayed on an edge of the visible region until the real object is positioned at substantially right beside the user.
the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and 
the sound effect intensity is obtained [[by the server]] according to a first distance between the first object and the second object ( [0080] to [0082]-
the sound source position of the sound marker Ms may be determined based on a position of the visual marker Mv. In order for a sound to be heard from the direction of the visual marker Mv, the position of the visual marker Mv may simply be set at the sound source position of the sound marker Ms. Note that the auditory sense of humans has various characteristics. Therefore, it may be desirable to determine the sound source position so that humans easily recognize the direction and distance of a sound in accordance with the characteristic of the auditory sense of humans so the sound effect intensity of human can heard from a direction.
 Determine the sound source position of the sound marker based on a distance between a position of a user and the virtual position. 
the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the 
the first distance is calculated [[by the server]] according to the first coordinate and a second coordinate of the second object in the first orientation ([0084], Fig, 9 - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede.). 
Miyazaya does not, however Goto does disclose
virtual environment ([0224] – environment where the virtual information is displayed.), 
first virtual object ([0175] - virtual objects to be displayed by a HMD) ,
second virtual object ( [0175] - virtual objects to be displayed by another HMD);

convert a first coordinate system of the virtual object into a second coordinate system of a three-dimensional configuration of the real space based on a second superimposition parameter. ); 
transmitted by the server subsequent to ([0214] to [0215] – data is transmitted by the server after the content data is stored by the server.);
the second coordinate is obtained according to the first coordinate ([0101], [0116], and [0168] - convert a first coordinate system of the virtual object into a second coordinate system .).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya with virtual environment, first virtual object, second virtual object, transmitted by the server subsequent to; the second coordinate is obtained according to the first coordinate as taught by Goto. The motivation for doing is to provide high precision information as taught by Goto . 
Miyazaya in view of Goto do not, however Choi does disclose
Transmitting to a server ([0164] - The transmission and reception unit 450 is configured to receive a signal from n server or transmit a signal to the server.);
Receiving from the server ([0164] - The transmission and reception unit 450 is configured to receive a signal from n server or transmit a signal to the server.);
obtained by the server ([0164] - The transmission and reception unit 450 is configured to receive a signal from n server or transmit a signal to the server.);

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto with Transmitting to a server; Receiving from the server; transmitted by the server subsequent to; obtained by the server; the pattern indicating that a second object in a predetermined behavior state exists in a location region that is negatively correlated with a sound effect intensity in a first orientation of the first object as taught by Choi. The motivation for doing is to provide information efficiently as taught by Choi. 

Regarding claim 13, Miyazaya in view of Goto and Choi disclose all the limitations of claim 12.
Miyazaya discloses prior to displaying the sound effect indication pattern in the environment, determining a pattern parameter of the sound effect indication pattern according to the sound effect intensity ([0080] to [0082], Fig 9 and Fig 10 - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or 
Furthermore, before displaying the Ms and Mv, the threshold is determined.), 
the pattern parameter comprising at least one of a size, an area, an outline width, or a quantity of grains ([050] to [0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. Note 

Regarding claim 14, see rejection on claim 4.

Regarding claim 15, see rejection on claim 5.

Regarding claim 17, Miyazaya in view of Goto and Choi disclose all the limitations of claim 12.
Miyazaya discloses in response to detecting that an environment image is displayed close to the first coordinate, displaying the sound effect indication pattern covering the environment image ([050] to [0050] - if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, close to the first coordinate, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. Note that the auditory sense of humans has various characteristics. So the parameter comprises the size as in threshold of distance.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaya et al. (Publication: US 2014/0300636 A1) in view of Goto et al. (Publication: 2018/0096536 A1).

	Regarding claim 18, Miyazaya discloses an information display method in a environment, comprising ([0040], Fig. 6, information processing device 10 with displaying virtual object method:): 
	displaying a first display picture of the environment observed from a first viewing angle, the first display picture displaying an object model ([0037], [0083] – as shown in Fig. 3, the visual field, visible region, of the user viewing angel is displayed.); and 
in response to a second object in a predetermined behavior state existing in a first orientation of the first object in the environment , displaying a sound effect indication pattern using the first object as a center, the sound effect indication pattern pointing to a direction of a location of the second object (0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the display screen). Then, the visual marker Mv may be displayed on an edge of the visible region until the real object is positioned at substantially right beside the user.
 the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and 
That is in response to the distance of visual maker is in the shorter that the threshold value, the soud maker MS draw a race moving and user is the center.).
Miyazaya does not, however Goto does disclose
displaying an object model of a first virtual object ([0105] – display virtual object in the virtual environment.) ; 
virtual environment ([0224] – environment where the virtual information is displayed.), 
first virtual object ([0175] - virtual objects to be displayed by a HMD),
second virtual object ( [0175] - virtual objects to be displayed by another HMD).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya with displaying an object model of a first virtual object; virtual environment, first virtual object, second virtual object as taught by Goto. The motivation for doing is to provide high precision information as taught by Goto . 

Claims 7, 11, and 16  rejected under 35 U.S.C. 103 as being unpatentable over Miyazaya et al. (Publication: US 2014/0300636 A1) in view of Goto et al. (Publication: .

Regarding claim 7, Miyazaya in view of Goto and Choi disclose all the limitations of claim 1.
Miyazaya discloses detecting whether a third object in the predetermined behavior state exists in the first orientation, the third object and the first object belonging to different camps ([0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the display screen). Then, the visual marker Mv may be displayed on an edge of the visible region until the real object is positioned at substantially right beside the user. ); 
and in response to the third object not existing in the first orientation, obtaining the sound effect intensity of the object ([0080] to [0082], Fig 9 and Fig 10 - a real object passes by a side of a user from an oblique front side is considered. In this case, since the real object is present within the visible region of the user at a time t0, the visual marker Mv may be displayed at the position of the real object. After that, at a time t1, the real object is positioned out of the visible region of the user. Thus, at this moment, the visual marker Mv may be displayed on an edge of the visible region (edge of the 
) , obtaining the sound effect intensity in the first orientation according to the first distance ([0080] to [0082]-
the sound source position of the sound marker Ms may be determined based on a position of the visual marker Mv. In order for a sound to be heard from the direction of the visual marker Mv, the position of the visual marker Mv may simply be set at the sound source position of the sound marker Ms. Note that the auditory sense of humans has various characteristics. Therefore, it may be desirable to determine the sound source position so that humans easily recognize the direction and distance of a sound in accordance with the characteristic of the auditory sense of humans so the sound effect intensity of human can heard from a direction.
 Determine the sound source position of the sound marker based on a distance between a position of a user and the virtual position. 
the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center.).

	Miyazaya in view of Goto and Choi do not, however Morosini does disclose
obtaining the sound effect intensity of the object ([0047] - the intensity of sound is obtained.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto and Choi with obtaining the sound effect intensity of the object as taught by Morosini. The motivation for doing is to improve user experience as taught by Morosini. 

Regarding claim 11, Miyazaya in view of Goto and Choi disclose all the limitations of claim 12.
Miyazaya discloses obtaining the first coordinate of the first object in the environment ([0055], [0084] - The sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center) this obtaining the coordinate can be read on. ).
	Miyazaya in view of Goto and Choi do not, however Morosini does disclose
every predetermined time interval ([0037] - information is obtained at predetermined intervals.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto and Choi 

Regarding claim 16, Miyazaya in view of Goto and Choi disclose all the limitations of claim 12 including wherein the transmitting the first coordinate of the first object in the environment to the server comprises: including transmitting the first coordinate to the server and transmitting to a server.
	Miyazaya in view of Goto and Choi do not, however Morosini does disclose
every predetermined time interval ([0037] - information is obtained at predetermined intervals.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto and Choi with every predetermined time interval as taught by Morosini. The motivation for doing is to improve user experience as taught by Morosini. 

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaya et al. (Publication: US 2014/0300636 A1) in view of Goto et al. (Publication: 2018/0096536 A1) and Choi et al. (Publication: 2018/0201134 A1) and Kim et al. (Publication: 2016/0064002 A1).

Regarding claim 5, Miyazaya in view of Goto and Choi disclose all the limitations of claim 2 including the first terminal.

Miyazaya in view of Goto and Choi do not, however Kim does disclose
wherein M is a natural number and M is greater than or equal to 1 ([0161] – N or M is natural number greater than 1.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto and Choi with adjacent to each other; wherein N is a natural number and N is greater than or equal to 2; determining the sound effect intensity of the second object as taught by Kim. The motivation for doing is to improve user convenience as taught by Kim. 

Regarding claim 8, Miyazaya in view of Goto and Choi disclose all the limitations of claim 1 including the first terminal.
Miyazaya discloses determining a target distance range in which the first distance is located from N predetermined distance ranges ([0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. Note that the auditory sense of humans has various characteristics. So the parameter comprises the size as in threshold of distance.); and
determining the sound effect intensity of the object in the first orientation according to the target distance range ([0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the 
 the N predetermined distance ranges being distance value ranges in an end-to-end manner and not overlapping with each other ( [0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center thus End-to-end manner and both objects do not overlapped with each other.). 
Miyazaya in view of Goto and Choi do not, however Kim does disclose
adjacent to each other ([0169] - identify whether adjacent areas 1210 and 1230 corresponds to the area 1200 of the same speaker by using speaker recognition, and can integrate sound signals input from the adjacent areas 1210 and 1230 through the same channel if the adjacent areas 1210 and 1230 are identical to area 1200 of the same speaker.); 

Please see eMPEP 2131.03 Anticipation of Ranges . ); and 
determining the sound effect intensity of the second object ([0161] – the intensity of sound can be measured.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto and Choi with adjacent to each other; wherein N is a natural number and N is greater than or equal to 2; determining the sound effect intensity of the second object as taught by Kim. The motivation for doing is to improve user convenience as taught by Kim. 

Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaya et al. (Publication: US 2014/0300636 A1) in view of Goto et al. (Publication: 2018/0096536 A1) and Choi et al. (Publication: 2018/0201134 A1) and Chavez et al. (Publication: 2018/0251230 A1).

Regarding claim 19, Miyazaya in view of Goto and Choi disclose all the limitations of claim 18.
Miyazaya in view of Goto and Choi do not, however Chavez does disclose
displaying the first display picture observed from an oblique view ([0036] - FIG. 4 illustrates a forward oblique view of a passenger viewing a panoramic set of images 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Miyazaya in view of Goto and Choi with displaying the first display picture observed from an oblique view as taught by Chavez. The motivation for doing is to improve user convenience as taught by Chavez. 

Regarding claim 20, Miyazaya in view of Goto and Choi disclose all the limitations of claim 19.
Miyazaya discloses wherein the sound effect indication pattern comprises a pattern parameter ([050] to [0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center.), 
the pattern parameter is determined according to a first distance between the first object and the second object ([0050], [0080] to [0082] – The sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be 
the pattern parameter comprises at least one of a size, an area, an outline width, or a quantity of grains ([050] to [0050] - the sound source position of the sound marker Ms may be located closer to the front side of the user than to the position of the visual marker Mv until the distance between the position of visual marker Mv and the position of user becomes a threshold value that may or may not be predetermined (herein, a virtual radius R having the user as the center). In addition, if the distance between the position of visual marker Mv and the position of user is shorter than the threshold value, the sound source position of the sound marker Ms may draw a trace moving on the circumference of the virtual radius R having the user position as the center. For example, the sound source position of the sound marker Ms may rotate on the circumference until the position is located right behind the user and then recede. Note that the auditory sense of humans has various characteristics. So the parameter comprises the size as in threshold of distance.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616